DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0061484 A1) and in view of Kim (US 2014/0132142 A1).
In regards to claims 1 and 9, Jeong teaches a refrigerator (1), comprising: a main body (body 10, see fig. 1) including a storage compartment (storage compartments 20, 30, see fig. 1); a door (doors 21, 26) configured to open and close the storage compartment (see fig. 1 and paragraph 60) and including a space recessed in a rear side of the door (see below annotated fig. 1); an ice-making compartment (40, 50) including a cool air outlet (see below annotated fig. 9) formed between an upper inner surface of an ice bucket mounting hole (lower portion of 44, see below annotated fig. 9 and figs. 8, 13, 14) and an upper end of an ice bucket cover (end of upper end 75 of cover 70, see below annotated fig. 9 and figs. 8, 13 and 14) for an ice bucket mounted in the ice bucket mounting hole (cover 70 at the front of ice basket 60 of ice bucket 50 placed inside ice making compartment 40 through opening 43, see figs. 1-3, 21; and paragraph 66), the ice-making compartment (40, 50) disposed in the storage compartment (40 within 20, see figs. 1-3) to align to the space of the door when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, when the door 21 is closed, the recessed space behind the door is in front of the bucket 50 of the compartment 40, see below annotated fig. 1, and figs. 2, 3, 8 and 9), wherein cool air flows through the cool air outlet from the ice-making compartment into the space of the door (in the unlocked or open positions of the bucket, the cool air within compartment 40 would leak through the cool air outlet and the gap between the magnets to the space in front of cover 70, see below annotated fig. 9; figs. 7-9; because the contact between the cover and the front wall of the ice-making compartment prevents cool air leakage, see paragraphs 11, 13, 25, 27, 89, 156, and 158; and unlocking and opening positions of bucket and separation between magnets break the contact between the cover 70 and the compartment 40, as seen in below annotated fig. 9).
However, Jeong is silent about a seal disposed on the door and configured to seal the space and the ice bucket mounting hole when the door is closed.
Kim teaches a seal (gaskets 110, 700, see paragraphs 78, 85) disposed on the door (100, and 200 respectively, see figs. 6, and 1-3) and configured to seal the space (sealing space between doors 100 and 200 by gasket 110 and space 210 by gaskets 110 and 700; see fig. 6, 1-4; and paragraphs 11, 23) and storage compartments (20, 30 sealed by doors 100, 200, and 21, see fig. 1), when the door is closed (this 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a seal disposed on the door and configured to seal the space and the compartments within the refrigerator when the door is closed as taught by Kim at the inner side of the front doors of the refrigerator of Jeong in order to improve efficiency of the refrigerator by reducing loss of cooling from the refrigerator by providing a tight seal between the door and the body of the refrigerator.
In regards to claim 16, Jeong teaches a refrigerator (1), comprising: a main body (body 10, see fig. 1) including a refrigerating compartment (20, see fig. 1 and paragraph 57) and another storage compartment (30); a door (doors 21, 26) configured to open and close the storage compartment (see fig. 1 and paragraph 60) and including a space recessed in a rear side of the door (see below annotated fig. 1); an ice-making compartment (40, 50) including a cool air outlet (see below annotated fig. 9) formed between an upper inner surface of an ice bucket mounting hole (lower portion of 44, see below annotated fig. 9 and figs. 8, 13, 14) and an upper end of an ice bucket cover (end of upper end 75 of cover 70, see below annotated fig. 9 and figs. 8, 13 and 14) for an ice bucket mounted in the ice bucket mounting hole (cover 70 at the front of ice basket 60 of ice bucket 50 placed inside ice making compartment 40 through opening 43, see figs. 1-3, 21; and paragraph 66), the ice-making compartment (40, 50) disposed in the refrigerating compartment (40 within 20, see figs. 1-3) to align to the space of the door when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, when the door 21 is closed, the recessed space behind the door is in front of the bucket 50 of the compartment 40, see below annotated fig. 1, and figs. 2, 3, 8 and 9), wherein cool air flows through the cool air outlet from the ice-making compartment into the space of the door (in the unlocked or open positions of the bucket, the cool air within compartment 40 would leak through the cool air outlet and the gap between the magnets to the space in front of cover 70, see below annotated fig. 9; figs. 7-9; because the contact between the cover and the front wall of the ice-making compartment prevents cool air leakage, see paragraphs 11, 13, 25, 27, 
However, Jeong is silent about a seal disposed on the door and configured to seal the space and the ice bucket mounting hole when the door is closed.
Kim teaches a seal (gaskets 110, 700, see paragraphs 78, 85) disposed on the door and between the space and the refrigerating compartment (700 at the door 200 between space within 210 and compartment 30, see figs. 6, and 1-3) and configured to seal the space (sealing space between doors 100 and 200 by gasket 110 and space 210 by gaskets 110 and 700; see fig. 6, 1-4; and paragraphs 11, 23) and storage compartments (20, 30 sealed by doors 100, 200, and 21, see fig. 1), when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, when doors 100 and/or 200 is/are closed, all the spaces, equipment and compartments behind the door(s) are sealed (see fig. 1 and paragraph 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a seal disposed on the door and configured to seal the space and the compartments within the refrigerator when the door is closed as taught by Kim at the inner side of the front doors of the refrigerator of Jeong in order to improve efficiency of the refrigerator by reducing loss of cooling from the refrigerator by providing a tight seal between the door and the body of the refrigerator. 

    PNG
    media_image1.png
    868
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    599
    media_image2.png
    Greyscale


In regards to claim 2, Jeong teaches a seal is disposed between the space and the ice-making compartment (seal 72 in front of 40, see figs. 2, 3, 8 9; and paragraph 68); however, Jeong does not teach the door seal between the space and the ice-making compartment. Kim teaches that the door seal (gaskets 110, 700, see paragraphs 78, 85) disposed on the door (100, and 200 respectively, see figs. 6, and 1-3) and configured to seal the space (sealing space between doors 100 and 200 by gasket 110 and space 210 by gaskets 110 and 700; see fig. 6, 1-4; and paragraphs 11, 23) and all of storage compartments which could contains the ice-making compartment (20, 30 sealed by doors 100, 200, and 21, see fig. 1), when the door is closed (this is a contingent limitation, see MPEP 2111.04; however, when doors 100 and/or 200 is/are closed, all the spaces, equipment and compartments behind the door(s) are sealed (see fig. 1 and paragraph 46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the door seal disposed between the space and the 
In regards to claims 3, 12 and 13, Jeong teaches a cool air inflow housing (liner on the inside of door 21 around the recess at the door, see below annotated fig. 1); however, Jeong does not explicitly teach a seal coupling portion configured to couple the seal to the cool air inflow housing on the space in the door.
Kim teaches a cool air inflow housing formed on the space (300, 310, see figs. 5-7 and paragraphs 66, 68); and a seal coupling portion (600) configured to couple the seal (700) to the cool air housing on the space recessed in the door (600 couples seal 700 to the panel 300 of inner door 200, see figs. 11, 7; where in opening 210 within the inner door 200, the cool air circulates, see figs. 4-6 and paragraphs 55-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a seal coupling portion as taught by Kim at the door to couple the seal to the cool air inflow housing on the space recessed in the door of the refrigerator of Jeong in order to keep the seal secured to the door by a coupling portion to prevent breaking off the seal and reduce cooling loss by prolonging the life of the seal joint between the door and the ice making compartment.

    PNG
    media_image3.png
    852
    600
    media_image3.png
    Greyscale


In regards to claim 5, Jeong teaches that the ice-making compartment includes: an ice-making housing (40, 41, 42, 47, 48, see figs. 2-3) disposed in the storage compartment (see fig. 2); an ice maker configured to produce ice (ice-making tray, cells, see paragraph 65); and the ice bucket (basket 60) configured to store the ice produced in the ice maker (see paragraph 66).
In regards to claim 6, Jeong teaches that the ice bucket mounting hole (hole with opening 43, see fig. 3) is formed to allow the ice bucket to be introduced or withdrawn (see paragraph 64).
In regards to claim 8, Jeong teaches a seal (72) is aligned with an outer side of the ice bucket mounting hole (72 aligned with 44 and 43, see fig. 8) when a door (front of bucket 50) is closed (see fig. 8) and the ice-making housing disposed in the storage compartment (40, 41, 42, 47, 48, disposed in compartment 20, see figs. 2-3). However, Jeong does not explicitly teach that the door seal is aligned with the ice bucket mounting hole. Kim teaches that the seal (700) is aligned with an outer side of the storage compartments (20, 30) when the door is closed (see fig. 3, 6, 7 and 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the door seal as taught by Kim at the door of the refrigerator of Jeong in contact with the face of the refrigerant body, which is the outer side of the ice bucket mounting hole (see below annotated figs. 2 and 3), when the door is closed in order to prevent the cooling air leaking from the ice making compartment from escaping the refrigerator and increasing the efficiency of the refrigerator by allowing the leaked cooling air from the ice making compartment to escape to the refrigerator compartment.
In regards to claim 10, Jeong teaches that the door includes a refrigerating compartment door (21, 26) configured to open and close a refrigerating compartment (20 and drawers within compartment 20, see below annotated fig. 1) in the storage compartment (20, see fig. 1).

    PNG
    media_image4.png
    852
    600
    media_image4.png
    Greyscale


In regards to claim 11, Jeong teaches that the cool air of the ice-making compartment (40) is moved to the space through the cool air outlet (in the unlocked or open positions of the bucket, the cool air within compartment 40 would leak through the cool air outlet and the gap between the magnets to the space in front of cover 70, see above annotated fig. 9; figs. 7-9; because the contact between the cover and the front wall of the ice-making compartment prevents cool air leakage, see paragraphs 11, 13, 25, 27, 89, 156, and 158; and unlocking and opening positions of bucket and separation between magnets break the contact between the cover 70 and the compartment 40, as seen in above annotated fig. 9) so that a temperature of the space is lower than the temperature of a refrigerating compartment (this is an intended use limitation, see MPEP 2114; however, Jeong teaches making ice within compartment 40, which inherently requires air supplied to form ice and air surrounding the ice maker to be at a lower temperature than the air supplied to the refrigerating compartment because ice is formed and kept frozen at lower temperature than the products stored within the refrigerating compartment see fig. 2-4 and paragraphs 65-67; hence air leaking through cool air outlet as seen in above annotated fig. 9 into the recessed space of the door from the ice-making compartment would be of lower temperature than the air within the refrigerating compartment).
In regards to claim 14, Jeong teaches that the ice-making compartment includes: a first ice outlet (part of 43 at the end of auger 611) formed in the ice-making housing (see below annotated figs. 2, 21 and figs. 3, 16 and 17); and a second ice outlet formed in the ice bucket (see below annotated figs. 2, and 21) to align with the first ice outlet (first and second outlets in aligned with each other to allow ice flow from the ice basket 610, see figs. 21 and 22).

    PNG
    media_image5.png
    712
    604
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    861
    605
    media_image6.png
    Greyscale

In regards to claim 15, Jeong is silent about the seal being detachably mounted onto/in contact with the cool air inflow housing.
However, Kim teaches a seal (gaskets 110, 700, see paragraphs 78, 85) is detachably mounted onto the cool air inflow housing (700 detachably mounted on panel 300 via installation member 600, see figs. 10, 11; and paragraph 68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the seal as detachably mounted onto the cool air inflow housing with the installation members as taught by Kim to the inner side of the front doors of the refrigerator and in contact with the face of the body of the refrigerator surrounding the ice-making compartment of Jeong in order to simplify the refrigerator design and minimize the use of complex mold (see paragraph 79, Kim).
In regards to claim 19, Jeong teaches a seal (72) is aligned with an outer side of the ice bucket mounting hole (72 aligned with 44 and 43, see fig. 8) when a door (front of bucket 50) is closed (see fig. 8) and the ice-making housing disposed in the storage compartment (40, 41, 42, 47, 48, disposed in compartment 20, see figs. 2-3) and the outer side of the cool air outlet contains the outer side and body of the refrigerator (see fig 1). However, Jeong does not explicitly teach that the seal is aligned with an outer side of the cool air outlet. Kim teaches that the seal (700) is aligned with an outer side of the storage compartments (20, 30) when the door is closed (see fig. 3, 6, 7 and 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the door seal as taught by Kim at the door of the refrigerator of Jeong in contact with the face of the refrigerant body, which is the outer side of the ice bucket mounting hole (see below annotated figs. 2 and 3), when the door is closed in order to prevent the cooling air leaking from the ice making compartment from escaping the refrigerator and increasing the efficiency of the refrigerator by allowing the leaked cooling air from the ice making compartment to escape to the refrigerator compartment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim as applied to claim 16 above and further in view of Lee (US 2010/0257889 A1).
In regards to claim 20, Jeong does not explicitly teach that the seal is disposed at an end of the space. However, Lee teaches that the seal (208 is disposed at an end of the space (see figs. 2-4, and 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the placement of the seal in the system of Jeong as modified by placing the seal at the end of the space within the refrigerator as taught by Lee at points P1 and P2 in the refrigeration of Jeong as modified in order to utilize the space while prevent leak from around the edges and ends of the space where the connections between the door and the ice making compartment are removable.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "recitation of the condition "when the door is closed" does not signal that a function of the refrigerator is performed according to the recited condition, instead it describes aligning of the door with the ice-making compartment in the closed position," the examiner maintains the rejection of the contingent limitations within the claims using section 2111.04 of the MPEP because the applicant has not shown how the door/seal aligns with the ice-making compartment, the bucket mounting hole or the cool air outlet without closing the door. Closing of the door is a necessary condition, without which the structures of door or seal do not align with any of the components within the refrigerating compartment in applicant’s disclosure.
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 16 are now rejected over Jeong (US 2015/0061484 A1) in view of Kim (US 2014/0132142 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.S/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763